Citation Nr: 1104958	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for an anxiety reaction with 
post-traumatic stress disorder (PTSD) and somatizing personality 
manifestations, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to November 1946.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from November 1995 and November 1996 rating actions that 
denied a compensable rating for the veteran's service-connected 
psychiatric disability.  

By rating action of October 1997, the RO granted a 10% rating for 
the disability at issue; the matter of a rating in excess of 10% 
remained for consideration.

In October 1998, the Veteran testified at a hearing before a 
hearing officer at the RO.

By decision of November 1999, the Board remanded the issue of a 
rating in excess of 10% to the RO for further development of the 
evidence and for due process development.

By decision of May 2001, the Board granted a 30% rating for the 
veteran's psychiatric disability, and denied a rating in excess 
of 30%.  The Veteran appealed the denial of a rating in excess of 
30% to the U.S. Court of Appeals for Veterans Claims (Court).  By 
April 2002 Order, the Court vacated that portion of the Board's 
May 2001 decision that denied a rating in excess of 30% for the 
psychiatric disorder, and remanded the matter to the Board for 
compliance with the instructions contained in an April 2002 Joint 
Motion for Remand and Stay of Proceedings of the Appellant and 
the VA Secretary.

By decisions of June and December 2003, the Board remanded the 
issue of a rating in excess of 30% to the RO for further 
development of the evidence and for due process development.

By decision of June 2005, the Board denied a rating in excess of 
30% for the veteran's psychiatric disability.  The Veteran again 
appealed the denial to the Court.  By March 2007 Order, the Court 
vacated the Board's June 2005 decision, and remanded the matter 
to the Board for compliance with the instructions contained in a 
February 2007 Joint Motion for Remand of the Appellant and the VA 
Secretary.

By decision of August 2007, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of January 2009, the Board denied a rating in excess 
of 30% for the veteran's psychiatric disability.  The Veteran 
again appealed the denial to the Court.  By February 2010 Order, 
the Court vacated the Board's January 2009 decision, and remanded 
the matter to the Board for compliance with the instructions 
contained in a February 2010 Joint Motion for Remand of the 
Appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010) includes enhanced duties to 
notify and assist claimants.    

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's Order, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claim on appeal has not been accomplished.

In August 2007, the Board remanded this case to the RO to afford 
the Veteran a VA psychiatric examination to determine the degree 
of severity of his service-connected psychiatric disability, an 
anxiety reaction with PTSD and somatizing personality 
manifestations, and how it impairs him industrially.  Although a 
VA examination was conducted in January 2008, and the physician 
furnished an addendum report in September 2008, the examiner only 
discussed the veteran's somatization disorder and 
gastrointestinal problems in terms of history, and did not render 
an opinion as to the effect of this symptomatology on the 
veteran's employability.  

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a new VA psychiatric examination 
by a psychiatrist to resolve the increased rating issue on 
appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.     

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
psychiatrist.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include psychological 
testing, if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The physician should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of 
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions or hallucinations.  The 
doctor should also (a) render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) score, and 
an explanation of what the score means; (b) 
comment as to whether the veteran's 
service-connected psychiatric disability is 
best described as productive of "mild," 
"definite," "considerable," or "severe" 
social and industrial impairment; and (c) 
provide an assessment as to the effect of 
the veteran's service-connected psychiatric 
disability upon his employability. 

In assessing the effect of the veteran's 
psychiatric disability upon his 
employability, the physician is reminded 
that the Veteran is service-connected for 
an anxiety reaction with PTSD and 
somatizing personality manifestations, and 
that the assessment should include 
consideration of all such symptomatology.  
In reaching his employability assessment, 
the examiner should review and address T. 
P., M.D.'s, October and November 2007 
medical reports wherein he attributes the 
veteran's gastrointestinal symptomatology 
to a somatoform disorder, as well as the 
January and September 2008 VA psychiatric 
evaluations.

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.   

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
5.  Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, the 
RO must furnish him and his attorney an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

